Citation Nr: 0615417	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-02 385	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1957 and from August 1985 to April 1987.  He died on 
January [redacted], 2002.  The appellant is his widow.  She appealed 
to the Board of Veterans' Appeals (BVA or Board) from a 
December 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

In November 2005, the appellant-widow testified at a hearing 
at the RO before the undersigned Veterans Law Judge (VLJ) of 
the Board.  The transcript from that proceeding is of record.

Unfortunately, further development is required before 
actually deciding the appeal.  So, for the reasons discussed 
below, the case is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

The veteran's death certificate indicates he died of a 
sudden, probable heart attack without medical attention.  
Another significant condition contributing to his death, 
but not resulting in the underlying cause, was an old 
cerebrovascular accident (i.e., stroke).



The appellant-widow contends the veteran's death from a heart 
attack was caused by the side effects or drug interactions of 
the medications used to treat his 
service-connected low back disorder (degenerative disc 
disease of the lumbar spine, rated as 60-percent disabling).  
In the alternative, she contends his low back disorder 
prevented him from exercising to stay in shape and thereby 
added "undue stress" on his heart, causing it to 
progressively deteriorate and ultimately leading to his fatal 
heart attack.  Records show he had a total disability rating 
based on individual unemployability (TDIU), as a result of 
the severity of his low back disability, when he died.

During her November 2005 hearing before the undersigned VLJ 
of the Board, the the appellant-widow submitted a partial 
copy of a discharge summary from the veteran's September to 
November 2001 hospitalization at the VA Medical Center (VAMC) 
in Walla Walla, Washington.  In addition, September 2001 
treatment records from Memorial Hospital in Yakima, 
Washington, indicate he received ongoing treatment at a VA 
clinic.  But there is no indication the RO obtained these 
records, which may contain important medical evidence or 
confirmation of earlier events.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of 
original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually before the AOJ, may constitute clear and 
unmistakable error....").  



The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).

As such, a VA medical opinion is needed to determine whether 
the cause of the veteran's death was somehow related to his 
service in the military, as alleged, including via his 
service-connected low back disorder.  This is unclear from 
the medical evidence currently on file.  The appellant-widow 
has put forth at least two different theories in asserting 
entitlement to service connection for the cause of his death, 
neither of which has been definitively confirmed or ruled 
out.  To support her allegations, she has submitted medical 
treatise evidence.  So a VA medical opinion is needed to 
determine whether the veteran's probable heart attack was 
causally or etiologically related to his service in the 
military, including to his service-connected low back 
disorder in the manner alleged.  See 38 U.S.C.A. 
§ 5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the appellant was provided notice of 
what type of information and evidence was needed to 
substantiate her claim for service connection for the cause 
of the veteran's death - which included, to the extent 
relevant, the first three elements discussed in 
Dingess/Hartman.  The fourth element, regarding the 
information necessary to establish a disability rating, is 
inapplicable to the case at hand inasmuch as this is a cause-
of-death claim.  But the RO has not provided the appellant-
widow an explanation of the evidence necessary to establish 
an effective date for the benefit claimed on appeal.  

As this question is involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), which informs the appellant 
that an effective date for the award of benefits will be 
assigned if service connection for the cause of the veteran's 
death is granted, and also includes an explanation as to the 
type of evidence that is needed to establish an effective 
date.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  The Board, 
itself, cannot issue this corrective VCAA notice; rather, the 
RO must.  See Disabled American Veterans (DAV) v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Please send the appellant-widow a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the evidence 
necessary to establish an effective date 
for the cause-of-death claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006).

2.  Obtain the complete records of the 
veteran's treatment at the VAMC in Walla 
Walla, Washington, particularly those 
concerning his September 2001 
cerebrovascular accident (stroke), his 
low back disorder, and any cardiovascular 
disorders prior to his death in January 
2002.

3.  Upon completion of the above 
development, obtain a VA medical opinion, 
from an appropriate physician, indicating 
whether it is at least as likely as not 
the veteran's death from a probable heart 
attack was in any way related to his 
service in the military, including to his 
service-connected low back disorder.  And 
to facilitate making this determination, 
review the relevant evidence in the 
claims file - including a complete copy 
of this remand, and consider the two 
theories of possible entitlement advanced 
by the appellant-widow along with the 
medical treatise evidence she submitted 
in support of her allegations.



The examiner should discuss the medical 
basis of the opinion, citing, if 
necessary, to specific evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.  The report should be typed for 
clarity.

4.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought is not granted to the 
appellant-widow's satisfaction, send her 
and her representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The appellant is free to submit any additional evidence 
and/or argument she desires to have considered in connection 
with her current appeal.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of her until she is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

